Citation Nr: 0201436	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a postoperative 
scar of the left shoulder.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the left fifth metatarsal, 
presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service medical records show that the veteran had a 
history of surgery on his left shoulder in 1980 with 
subsequent complaints of the shoulder slipping.

3.  The veteran presently has a well healed residual surgical 
scar of the left shoulder.  

4.  The veteran's status post fracture, fifth metatarsal, 
left foot, is moderate in severity and manifested by 
complaints of pain and objective tenderness with firm 
pressure over the fifth toe. 

5.  The veteran's status post fracture, fifth metatarsal, 
left foot, is not shown to be moderately severe.  


CONCLUSIONS OF LAW

1.  A postoperative surgical scar of the left shoulder was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, (2001).

2.  The criteria for a rating greater than 10 percent for 
status post fracture, fifth metatarsal, left foot, are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims for service 
connection for a hearing loss disability and a separate 
compensable rating for tinnitus.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, 
McQueen v. Principi, 14 Vet. App. 300 (2001) (per curiam).  
The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
The Board notes that the veteran's application for the 
benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations have been 
associated with the claims folder.  In addition, post service 
VA treatment records referenced by the veteran have been 
obtained and associated with the claims folder.  The veteran 
has not alleged that he has received private medical 
treatment for his claimed postoperative left shoulder scar or 
residuals of his left fifth metatarsal fracture since 
separation from active duty.  As VA has secured all medical 
records that the veteran has identified pertinent to these 
claims, VA's duty to assist the claimant in this regard is 
clearly satisfied.  See 38 U.S.C.A. § 5103A.  

Additionally, VA has examined the veteran in November 2000 in 
conjunction with these claims.  While the examiner did not 
have access to the veteran's claims folder in conjunction 
with the examination, the examiner was able to elicit a 
detailed history from the veteran.  Thus the examiner was 
able to conduct a "thorough and contemporaneous medical 
examination" that sufficiently ascertained the current level 
of disability, and accounted for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  Accordingly, that aspect 
of the "duty to assist" is also satisfied.  To remand the 
case for consideration of the veteran's medical records would 
result in unnecessary delay in the adjudication of this 
claim.  

 The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various developmental letters from the RO, as well as the 
statement of the case that has been issued during the appeal 
process.  See 38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Service connection for a postoperative left shoulder scar

The veteran contends that service connection for a 
postoperative left shoulder scar is warranted.  After a 
review of the evidence, the Board finds that his contentions 
are supported by the evidence.  

Service medical records show that the veteran had a history 
of surgery on his left shoulder in 1980 with subsequent 
complaints of the shoulder slipping.  Service connection was 
established for recurrent left shoulder separation, status 
postoperative in a November 1982.    

Post service VA inpatient treatment records show that the 
veteran underwent a second surgical repair of his left 
shoulder in April 1987.

Subsequent VA medical records show that the veteran had a 
well healed residual surgical scar.  A February 1993 VA 
examination revealed a well healed scar anteriorly from the 
veteran's previous surgeries.   Similarly, a recent November 
2000 VA examination report notes a well healed surgical scar 
anteriorly over the shoulder joint.  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  See also, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(a)(1)) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In the present case, the evidence shows that the veteran 
presently has a residual surgical scar from his inservice and 
postservice treatment for his service connected left shoulder 
disability.  The United States Court of Veterans Appeals 
(Court) has held that scarring, such as that resulting from 
surgery, can be rated, for VA benefits purposes, as separate 
and distinct from underlying symptomatology.  Esteban v. 
Brown, 6 Vet.App. 259 (1994).  Accordingly, the Board finds 
that service connection for a residual postoperative surgical 
scar of the left shoulder is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

II.  Increased rating for a Left foot Disability

Service connection for residuals of a fracture of the left 
fifth metatarsal was granted in a November 1982 rating 
action.  Service medical records indicate that x-ray findings 
also showed metallic fragments scattered throughout the 
plantar side of the foot at the third and fourth metatarsals 
at their bases from a gunshot wound that occurred prior to 
service.  A noncompensable disability rating was assigned 
effective November 7, 1981, the day after the veteran 
separated from active duty.  

In February 1993, the RO denied a compensable rating for this 
disability.  The veteran appealed this decision.  
Subsequently, the Board awarded a 10 percent disability 
rating for this disability in October 1998.  Thereafter, the 
RO issued rating actions in October and December 1998 that 
awarded a 10 percent disability rating for the veteran's 
service connected left foot disability effective January 20, 
1993, the date of claim.

Thereafter, in February 2001, the RO denied an increased 
rating for this disability.  The veteran appeals this rating 
action and claims that his service connected disability of 
the left fifth metatarsal is more severe than currently 
evaluated warranting an increased disability rating.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's residuals of a fracture of the left fifth 
metatarsal are presently evaluated under Diagnostic Code 
5284.  38 C.F.R. § 4.71a (2001).  Under these criteria, a 10 
percent rating contemplates moderate foot disability.  A 20 
percent disability rating is appropriate for moderately 
severe foot disability.  A 30 percent disability rating is 
warranted for severe foot disability.  The Board notes that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994). 

VA outpatient treatment records dated from February 2000 to 
August 2000 show that the veteran complained of bilateral 
foot pain.  An April 2000 VA outpatient treatment record 
shows that the veteran complained of left foot pain and 
intermittent swelling.  He was noted to be in no distress.  
Objective examination of his extremities showed no clubbing, 
cyanosis, edema, or visible swelling.  Musculoskeletal 
examination showed no atrophy or asymmetry.  

In November 2000, the veteran was afforded a VA compensation 
and pension examination.  The examiner elicited a detailed 
medical history from the veteran in the examination report.  
The veteran complained of a constant aching pain in his feet 
bilaterally.  He also complained of stiffness, swelling, and 
burning in his feet.  He reported pain at rest; however, the 
pain was worse with walking.  The veteran reported that he 
treated his symptoms with Ibuprofen; however, this did not 
help.  He denied flare-ups of his pain.  He did not use 
crutches, braces, or a cane for his service connected foot 
disability.  He reported that his foot pain interfered with 
his normal daily activities.  He reported that he last worked 
doing maintenance work 3 or 4 months prior to the examination 
but had to stop due to bilateral foot and shoulder pain.  

The examiner noted that the left foot was normal in 
appearance with mild swelling of the fifth toe.  Likewise 
there was tenderness with firm pressure over the fifth toe.  
The veteran was unable to wiggle his toes.  There was no 
edema.  Weakness in the feet was noted bilaterally.  The 
veteran ambulated with a limp and favored the use of his 
nonservice connected right foot.  No skin or vascular changes 
were present.  He was unable to rise on his toes or heels.  
There was no hammer toe, high arch, or claw foot.  X-ray 
evidence of the left foot revealed evidence of moderate 
degenerative joint disease of the first MTP joint and 
deformity of the third metatarsal bone consistent with old 
fractures.  Similarly there were small shrapnel fragments in 
the plantar aspect of the second, third, and fourth 
metatarsal bone bases and soft tissue.  Pertinent diagnosis 
was post traumatic arthritis of the left foot metatarsal that 
is moderate in severity.  

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  He 
indicated that he could not walk on his left foot at times 
and that during flare-ups he could not run.  He also reported 
pain with pressure. 

After a review of the evidence, the Board finds that the 
veteran's status post fracture, fifth metatarsal, left foot, 
is moderately disabling.  Despite the veteran's complaints of 
pain, stiffness, and swelling, there was no edema.  While X-
ray evidence of the left foot showed moderate degenerative 
joint disease, this finding pertained to a deformity of the 
first metatarsal phalangeal (MTP) joint and deformity of the 
third metatarsal bone consistent with old fractures rather 
than his service connected disability of the left fifth 
metatarsal.  While the veteran had bilateral weakness in his 
feet and ambulated with a limp, he favored his nonservice 
connected right foot over his left foot.  

As previously stated, a 10 percent disability evaluation is 
appropriate for moderate disability of the left foot while a 
20 percent disability rating is appropriate for moderately 
severe disability.  The terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  
In the present case, the VA examiner opined that the 
veteran's left foot disability was moderate in severity.  
While the examiner did not separate the veteran's service 
connected left foot disability from other, nonservice 
connected conditions, the Board notes that the overall 
disability picture was felt by the examiner to be moderate in 
severity.  In light of the objective findings set forth 
above, and the opinion of the VA examiner, the Board finds 
that the severity of his present residuals of a fracture of 
the left fifth metatarsal represents moderate disability as 
contemplated by a 10 percent disability evaluation under 
Diagnostic Code 5284.

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
there is objective evidence of pain, the Board finds that the 
veteran's left foot disability is moderate in severity and 
that a disability rating of 10 percent is supported by 
adequate pathology.  38 C.F.R. § 4.71a, Diagnostic Code 5384.  

However, the Board finds that criteria for a rating greater 
than 10 percent are not met.  In order to warrant a 
disability rating in excess of 10 percent, the evidence must 
show that the veteran's left foot disability is moderately 
severe.  The evidence does not show that the veteran's 
service connected left foot disability is moderately severe 
as contemplated by the schedule.  On the contrary, as noted 
above, the veteran's overall left foot disability with 
consideration of nonservice connected disabilities is 
moderate.  Therefore, the Board finds that a 10 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated and that a rating in 
excess of 10 percent is unwarranted.  

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
status post fracture, fifth metatarsal, left foot, presently 
evaluated as 10 percent disabling.  That claim, accordingly, 
fails.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a postoperative surgical scar of the 
left shoulder is granted, subject to the laws and regulations 
governing the payment of VA benefits.  An increased 
disability rating for residuals of a fracture of the left 
fifth metatarsal, currently rated as 10 percent disabling, is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

